Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status 
Claims 7-21 are pending.
Claim 7-21 are rejected.

Response to Arguments
Applicant’s arguments, see page 10 lines 3-10, filed 6/24/2022, with respect to the rejection(s) of claim(s) 7-21 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of   Agiwal et al. (US-PG-PUB 2019/0306827 A1) 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 7,11,13, 19, 20 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Agiwal et al. (US-PG-PUB 2019/0306827 A1).

The invention is about efficient search space configuration and is shown in fig. 1 below

    PNG
    media_image1.png
    471
    718
    media_image1.png
    Greyscale


The primary reference Agiwal is about receiving  system information and is shown in fig. 2.
    PNG
    media_image2.png
    690
    527
    media_image2.png
    Greyscale







As to claim 7 Agiwal a terminal (Agiwal fig. 2  [0061] a Ue and a gnb)comprising: 
a receiver(Agiwal fig. 15 transceiver 1510 [0139]) that receives(Agiwal [0061] MIB information being received fig. 2 ), by Radio Resource Control (RRC) signaling, configuration information(Agiwal [0096] MIB information being received from  gnb via RRC signaling message see also [0098] and fig8 see also  [0009][0010] RRC and system information change via RRC ) ,    configuration information regarding a physical downlink control channel (PDCCH) to configure a common search space(Agiwal fig. 2 [0061] MIB contents update taking place via PDCCH and paging message including MIB update and see also [0053] MIB content having pdcch-configsib1   i.e. search space ); and 
a processor (Agiwal fig.15, 1520 controller and memory 1530 [0139] ) that monitors downlink control information in the common search space based on the configuration information(Agiwal fig.2  [0062] Ue reacquire MIB update indication and [0053] MIB include pdcch-configsib1 i.e. search space); 
wherein the configuration information includes information, regarding a search space(Agiwal fig. 2 [0061] MIB contents update taking place via PDCCH and paging message including MIB update and see also [0053] MIB content having pdcch-configsib1   i.e. search space ); that corresponds to bits in an index of a master information block (MIB) (Agiwal [0097] as filed Agiwal [0096] [0098] pdcch MIB content i.e. bits which include information such as pdcch-configsib i.e. search space see also [0053] MIB contents comprise system frame number having bits which constitute the index),  and information regarding a search space index associated with a given search space(Agiwal  [0053] MIB contents comprise system frame number having bits which constitute the index).

As to claim 9. Agiwal teaches all the limitation of parent claim 7,
Agiwal  teaches wherein monitoring of the downlink control information in the common search space is associated with a synchronization signal block (Agiwal [0052] synchronization signal block) .

As to claim 11. Agiwal teaches all the limitation of parent claim 7,
Agiwal teaches wherein the common search space comprises at least one of an SIB1 search space (Type0-PDCCH CSS) (Agiwal [0096] [0098] pdcch MIB content i.e. bits which include information such as pdcch-configsib) an Other System Information (OSI) search space (TypeOA-PDCCH CSS) a random access (RA) search space (Type1-PDCCH CSS) and a paging search space (Type2-PDCCH CSS).

As to claim 13. Agiwal teaches all the limitation of parent claim 9,
Agiwal  teaches wherein the common search space comprises at least one of an SIB1 search space (Type0-PDCCH CSS) (Agiwal [0096] [0098] pdcch MIB content i.e. bits which include information such as pdcch-configsib) an Other System Information (OSD) search space (Type0OA-PDCCH CSS) a random access (RA) search space (Type1-PDCCH CSS), and a paging search space (Type2-PDCCH CSS).

As to claim 19 Agiwal teaches a radio communication method for a terminal (Agiwal fig. 2 a Ue and a gnb see [0061]), comprising: 
receiving (Agiwal [0061] MIB information being received fig. 2 ), by Radio Resource Control (RRC) signaling(Agiwal [0096] MIB information being received from  gnb via RRC signaling message see also [0098] and fig8 see also  [0009][0010] RRC and system information change via RRC ) , configuration information regarding a physical downlink control channel (PDCCH) to configure a common search space(Agiwal fig. 2 [0061] MIB contents update taking place via PDCCH and paging message including MIB update and see also [0053] MIB content having pdcch-configsib1   i.e. search space ); and 
monitoring downlink control information in the common search space based on the configuration information (Agiwal fig.2  [0062] Ue reacquire MIB update indication and [0053] MIB include pdcch-configsib1 i.e. search space);
wherein the configuration information includes information, regarding a search space(Agiwal fig. 2 [0061] MIB contents update taking place via PDCCH and paging message including MIB update and see also [0053] MIB content having pdcch-configsib1   i.e. search space ); that corresponds to bits in an index of a master information block (MIB) (compare with applicant specification [0097] as filed Agiwal [0096] [0098] pdcch MIB content i.e. bits which include information such as pdcch-configsib i.e. search space see also [0053] MIB contents comprise system frame number having bits which constitute the index),
and information regarding a search space index associated with a given search space(Agiwal  [0053] MIB contents comprise system frame number having bits which constitute the index).

As to  claim 20 Agiwal teaches a base station(Agiwal fig. 2 a Ue and a gnb see [0061]),  comprising: 
a transmitter configured to transmit (Agiwal fig. 16, 1610 transceiver [0146]) by Radio Resource Control (RRC) signaling(Agiwal [0096] MIB information being received from  gnb via RRC signaling message see also [0098] and fig8 see also  [0009][0010] RRC and system information change via RRC ) , configured to transmit(Agiwal [0061] MIB information being transmitter to Ue fig. 2 ), signaling, configuration information regarding a physical downlink control channel (PDCCH) to configure a common search space(Agiwal fig. 2 [0061] MIB contents update taking place via PDCCH and paging message including MIB update and see also [0053] MIB content having pdcch-configsib1   i.e. search space ); and 
a processor (Agiwal fig.16, controller 1620 and memory 1630 and [0146]) that controls transmission of downlink control information in the common search space based on the configuration information(Agiwal fig.2  [0062] Ue reacquire i.e. following transmission/reception MIB update indication and [0053] MIB include pdcch-configsib1 i.e. search space); 
wherein the configuration information includes information, regarding a search space(Agiwal fig. 2 [0061] MIB contents update taking place via PDCCH and paging message including MIB update and see also [0053] MIB content having pdcch-configsib1   i.e. search space ); that corresponds to bits in an index of a master information block (MIB) (compare with applicant specification [0097] as filed Agiwal [0096] [0098] pdcch MIB content i.e. bits which include information such as pdcch-configsib i.e. search space see also [0053] MIB contents comprise system frame number having bits which constitute the index),and information regarding a search space index associated with a given search space(Agiwal  [0053] MIB contents comprise system frame number having bits which constitute the index).

As to  claim 21, Agiwal teaches  a system (Agiwal fig. 2 Ue and gnb i.e. a system and [0061]) comprising 
a base station and a terminal(Agiwal fig. 2 Ue and gnb i.e. a system and [0061]), wherein: the base station comprises a transmitter configured to transmit (Agiwal fig. 16, 1610 transceiver and [0146]) ,by Radio Resource Control (RRC) signaling(Agiwal [0096] MIB information being received from  gnb via RRC signaling message see also [0098] and fig8 see also  [0009][0010] RRC and system information change via RRC ) , configuration information regarding a physical downlink control channel (PDCCH) to configure a common search space(Agiwal fig. 2 [0061] MIB contents update taking place via PDCCH and paging message including MIB update and see also [0053] MIB content having pdcch-configsib1   i.e. search space ); 
a processor(Agiwal fig. 16 controller 1620, and 1630 memory and see also [0146]), that controls transmission of downlink control information in the common search space based on the configuration information(Agiwal fig.2  [0062] Ue reacquire i.e. following  transmission/reception MIB update indication and [0053] MIB include pdcch-configsib1 i.e. search space); 
the terminal comprises: 
a receiver (Agiwal fig. 15, 1610 transceiver [0139]),that receives(Agiwal [0061] MIB information being received fig. 2 ), the configuration information regarding the PDCCH to configure the common search space(Agiwal fig. 2 [0061] MIB contents update taking place via PDCCH and paging message including MIB update and see also [0053] MIB content having pdcch-configsib1   i.e. search space ); and 
a processor that monitors the downlink control information in the common search space based on the configuration information(Agiwal fig.2  [0062] Ue reacquire i.e. receiving  MIB update indication and [0053] MIB include pdcch-configsib1 i.e. search space), and 
wherein the configuration information includes information, regarding a search space(Agiwal fig. 2 [0061] MIB contents update taking place via PDCCH and paging message including MIB update and see also [0053] MIB content having pdcch-configsib1   i.e. search space ); that corresponds to bits in an index of a master information block (MIB) (compare with applicant specification [0097] as filed Agiwal [0096] [0098] pdcch MIB content i.e. bits which include information such as pdcch-configsib i.e. search space see also [0053] MIB contents comprise system frame number having bits which constitute the index),and information regarding a search space index associated with a given search space(Agiwal  [0053] MIB contents comprise system frame number having bits which constitute the index).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8,10,12,14,15,16,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US-PG-PUB 2019/0306827 A1) and in view of Kim et al. (US-PG-PUB 2021/0329556 A1).

As to claim 8. Agiwal does not teach wherein monitoring periodicity provided by the configuration information includes a periodicity that is configurable based on the index in the MIB.
However, Kim from a similar field of endeavor teaches wherein monitoring periodicity provided by the configuration information includes a periodicity that is configurable based on the index in the MIB (Kim table 8 monitoringslotperiodicity  part of the search space specific in index conveyed via MIB).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Kim and the teaching of Agiwal to use a periodicity configurable based on index of the MIB. Because Kim teaches a method of indicating search space thus reducing power consumption (Kim [0005]). 

As to claim 10. The combination of Agiwal and Kim teaches all the limitations of parent claims 8  
Agiwal teaches wherein monitoring of the downlink control information in the common search space is associated with a synchronization signal block (Agiwal [0052] synchronization signal block).

As to claim 12. The combination of Agiwal and Kim teaches all the limitations of parent claims 8,
Agiwal teaches wherein the common search space comprises at least one of an SIB1 search space (Type0-PDCCH CSS(Agiwal fig. 2 [0061] MIB contents update taking place via PDCCH and paging message including MIB update and see also [0053] MIB content having pdcch-configsib1   i.e. search space ); an Other System Information (OSD) search space (Type0OA-PDCCH CSS) a random access (RA) search space (Type1-PDCCH CSS), and a paging search space (Type2-PDCCH CSS).

As to claim 14.  Agiwal teaches all the limitation of parent claim 7,
Agiwal teaches the receiver receives information indicative of a synchronization signal block index (Agiwal [0053] SS/PBCH block index), the synchronization signal block index being transmitted in a set including one or more synchronization signal blocks(Agiwal [0053] SS/PBCH block index and [0052] SS block),
monitoring of the downlink control information in the common search space is associated with a synchronization signal block based on the information indicative of the synchronization signal block index(Agiwal  [0053] MIB contents comprise system frame number having bits which constitute the index), and
Agiwal does not teach the common search space comprises at least one of an Other System Information (OSI) search space and a paging search space.
However, Kim from a similar field of endeavor teaches the common search space comprises at least one of an Other System Information (OSI) search space and a paging search space(Kim [0086] resources part of search space  having OSI).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Kim and the teaching of Agiwal to use a periodicity configurable based on index of the MIB. Because Kim teaches a method of indicating search space thus reducing power consumption (Kim [0005]). 

As to claim 15. The combination of Agiwal and Kim teaches all the limitations of parent claim 8,
Agiwal teaches the receiver receives information indicative of a synchronization signal block index(Agiwal [0053] SS/PBCH block index), the synchronization signal block index being transmitted in a set including one or more synchronization signal blocks(Agiwal [0053] SS/PBCH block index and [0052] SS block),
monitoring of the downlink control information in the common search space is associated with a synchronization signal block based on the information indicative of the synchronization signal block index(Agiwal  [0053] MIB contents comprise system frame number having bits which constitute the index), and
Agiwal does not teach the common search space comprises at least one of an Other System Information (OSI) search space and a paging search space.
However, Kim from a similar field of endeavor teaches common search space comprises at least one of an Other System Information (OSI) search space and a paging search space(Kim [0086] resources part of search space  having OSI).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Kim and the teaching of Agiwal to use a periodicity configurable based on index of the MIB. Because Kim teaches a method of indicating search space thus reducing power consumption (Kim [0005]). 

For claim 16. Agiwal teaches all the limitations of parent claim 9 wherein: 
the receiver receives information indicative of a synchronization signal block index(Agiwal [0053] SS/PBCH block index), the 
synchronization signal block index being transmitted in a set including one or 
more synchronization signal blocks(Agiwal [0053] SS/PBCH block index and [0052] SS block),
monitoring of the downlink control information in the common search space is associated with 
a synchronization signal block based on the information indicative of the synchronization signal block index(Agiwal  [0053] MIB contents comprise system frame number having bits which constitute the index), and
Agiwal does not teaches  the common search space comprises at least one of an Other System Information (OSI) search space and a paging search space.
However, Kim from a similar field of endeavor teaches  the common search space comprises at least one of an Other System Information (OSI) search space and a paging search space(Kim [0086] resources part of search space  having OSI).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Kim and the teaching of Agiwal to use a periodicity configurable based on index of the MIB. Because Kim teaches a method of indicating search space thus reducing power consumption (Kim [0005]).

For claim 17. Agiwal teaches wherein: 
the receiver receives information indicative of a synchronization signal block index(Agiwal [0053] SS/PBCH block index), the 
synchronization signal block index being transmitted in a set including one or 
more synchronization signal blocks(Agiwal [0053] SS/PBCH block index and [0052] SS block),
 monitoring of the downlink control information in the common search space is 
associated with a synchronization signal block based on the information 
indicative of the synchronization signal block index(Agiwal  [0053] MIB contents comprise system frame number having bits which constitute the index), and 
Agiwal does not teach the common search space comprises at least one of the Other System Information (OSI) search space and the paging search space.
However, Kim from a similar field of endeavor teaches the common search space comprises at least one of the Other System Information (OSI) search space and the paging search space(Kim [0086] resources part of search space  having OSI).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Kim and the teaching of Agiwal to use a periodicity configurable based on index of the MIB. Because Kim teaches a method of indicating search space thus reducing power consumption (Kim [0005]).

For claim 18. The combination of Agiwal and Kim teaches all the limitations of parent claim 14 wherein: 
Agiwal teaches synchronization signal block index(Agiwal [0053] SS/PBCH block index), 
However, Agiwal does not teach  the downlink control information for a random access response is associated with one synchronization signal block index 
when the common search space is a random access search space for the random access 
response, the processor monitors the common search space based on monitoring 
periodicity provided by the configuration information, and 
when the common search space comprises at least one of the OSI search space and the paging search space, the processor monitors the common search space based on the monitoring periodicity provided by the configuration information and the information indicative of the synchronization signal block index.
	However, Kim from a similar field of endeavor teaches the downlink control information for a random access response is associated with one synchronization signal block index (Kim [0071] [0072] random access response for which different RNTI i.e. index is used see also [0085]),
when the common search space is a random access search space for the random access(Kim [0085] BWP being used for initial access and see also table 8 ),  
response, the processor monitors the common search space based on monitoring 
periodicity provided by the configuration information(Kim table 8 monitoringslotperiodicity  part of the search space specific in index conveyed via MIB), and when the common search space comprises at least one of the OSI search space(Kim [0095] common search space being paging space and [0171] [0172] monitoring periodicity related to search space and table 8 search space related configuration information) and the paging search space(Kim [0095] common search space being paging space and [0171] [0172] monitoring periodicity related to search space and table 8 search space related configuration information, the processor monitors the common search space based on the monitoring periodicity provided by the configuration information(Kim [0096] control resource set index to monitor the search space being communicated to the Ue via higher layer signaling i.e. MIB and type of search space to be monitored i.e. common or Ue specific search space being specified in MIB etc.) ,  and the information indicative of the synchronization signal block index(Kim [0096] and see table 8 common search space configuration information having information such as searchspaceid i.e. a search space index).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Kim and the teaching of Agiwal to use a periodicity configurable based on index of the MIB. Because Kim teaches a method of indicating search space thus reducing power consumption (Kim [0005]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412              

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412